DETAILED ACTION
Response to Amendment
The Amendment filed 13 April 2022 has been entered.  Claims 2-12 and 31-37 remain pending in the application.  Claims 4-8 were previously withdrawn as being drawn to non-Elected Species.  Applicant’s Amendments to the Claims have overcome the 112 Rejections previously set forth in the Non-Final Office Action mailed 13 October 2021. 

Allowable Subject Matter
Claim 12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31 and 32, as well as dependent claims 33-39, 2, 3, and 9-12, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 31 and 32, as well as dependent claims 33-39, 2, 3, and 9-12, are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 31 and 32 have been Amended to now recite “a proppant-carrying capacity to carry the proppant at a concentration ranging from 0.1 Ib/gl to 20 Ibs/gl, the proppant-carrying capacity in terms of proppant settling measured as amount settled in respect to time being greater than that of a 1000-cP system.”
The Office recognizes that these limitations are described in the Specification as “A system according to the present invention comprises the targeted use of a low-viscosity fluid that is capable of carrying proppant ranging from silica white, resin coated, curable and ceramic proppants at concentrations ranging from 0.1 lb/gl - 20 lbs/gl” ([0091]) and, separately, “Significantly, the fluid of the present invention exhibits suspending behavior greater than that of a 1000-cP system yet has an actual viscosity less than 100 cP” ([0121]).  No other description specifically references either the 0.1-20 lbs/gl or the 1000-cP.
First, just on its face, “the proppant-carrying capacity in terms of proppant settling measured as amount settled in respect to time being greater than that of a 1000-cP system” as claimed is not equivalent to “the fluid of the present invention exhibits suspending behavior greater than that of a 1000-cP system.”  While these are perhaps related features, they are not the same, and equating proppant-carrying capacity, proppant settling, and suspending behavior is not supported by the disclosure or even the general understanding in the art of these distinct properties.  Accordingly, this now presents New Matter not present in the original disclosure.
Second, Applicant should note that these limitations are described as being separate features, but the claim is presenting them as somehow part of a single feature.  However, by presenting these features as part of a single feature, the claim scope is rendered unclear.  For example, as claimed, the 0.1-20 lb/gal proppant-carrying capacity is somehow modified by the proppant settling measurement, but it is unclear how.  Does this language as claimed mean that the fluid does not actually carry the 0.1-20 lbs/gl, but rather the 0.1-20 lbs/gl of proppant settles out of the fluid (“measured as amount settled”)?  The plain reading of the claim language does not clearly state what value(s) should be measured.  Accordingly, this also renders the claim Indefinite.
For examination purposes, claims will be read as though this limitation is recited as the two separate features using the language in the Specification, e.g. “a proppant-carrying capacity to carry the proppant at a concentration ranging from 0.1 Ib/gl to 20 Ibs/gl, and suspending behavior greater than that of a 1000-cP system” (as in [0121]). 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 31-34, 39, 2, 3, and 9-11 are rejected under 35 U.S.C. 103 as obvious over Brannon (2014/0251610) (cited previously) as evidenced by Hough (2011/0223125) (cited previously) and Zamora (2012/0273206).
Regarding independent claim 31, Brannon discloses A hydraulic fracturing system (abstract “The method increases the effective fracture width and enhances fracture conductivity within the formation”), comprising: 
a base carrier fluid ([0021] “The proppant-free stage or the proppant laden stage may be composed of a fluid (e.g., water, salt brine, slickwater, mineral oil or diesel oil)”); 
a viscosifying agent added to the base carrier fluid ([0097] “a "weakly gelled" carrier fluid […] having minimum sufficient polymer, viscosifier or friction reducer to achieve friction reduction when pumped down hole”), the viscosifying agent comprising a copolymer polymerized using two different monomers (e.g. [0042] “copolymers of vinyl alcohol, acrylic acid, (meth)arylic acid, acrylamide, (meth)acrylamide, methyl propane sulfonic acid (AMPs) and ammonium or alkali metal salts of AMPs and maleic anhydride methyl vinyl ethers may be used as well as polyethylene oxides. Other comonomers may be present as well”), wherein a first of the two different monomers is an acrylic acid monomer ([0042]-[0047] “acrylic acid”), and wherein a second of the two different monomers is selected from the group consisting of: a) a carboxylic acid monomer (e.g. [0047] “(meth)acrylic acid”), b) a C1 to C5 alkyl ester and/or a C1 to C5 hydroxyalkyl ester of acrylic acid or methacrylic acid (e.g. [0047] “methyl acrylate, ethyl acrylate, propyl acrylate, butyl acrylate”), and c) a crosslinking monomer ([0049] “The synthetic polymer may further be lightly crosslinked with a crosslinking agent, preferably those which contain two or more terminal polymerizable ethylenic groups per molecule”); and 
a proppant suspended in the base carrier fluid having the viscosifying agent ([0097] “By "substantially neutrally buoyant", it is meant that the proppant has an ASG close to the ASG of an ungelled or weakly gelled carrier fluid (e.g., ungelled or weakly gelled completion brine, other aqueous-based fluid, or other suitable fluid) to allow pumping and satisfactory placement of the proppant using the selected carrier fluid”), wherein the base fluid having the viscosifying agent comprises: 
a viscosity like that of “slickwater” ([0097] “As used herein, a "weakly gelled" carrier fluid is a carrier fluid having minimum sufficient polymer, viscosifier or friction reducer to achieve friction reduction when pumped down hole (e.g., when pumped down tubing, work string, casing, coiled tubing, drill pipe, etc.)” such as “If the ungelled carrier fluid is slickwater with a friction reducer”).
Regarding the viscosity of 20-150 cP, Brannon discloses “The relative amounts of the viscosifying agent in a stage containing a fluid may be determined based upon the desired viscosity of the fluid. In particular, in operation, the viscosity of the fluid may first be determined” ([0072]) and using a “proppant laden stage which is substantially non-viscosified” ([0035]), this referring to “a "weakly gelled" carrier fluid is a carrier fluid having minimum sufficient polymer, viscosifier or friction reducer to achieve friction reduction when pumped down hole (e.g., when pumped down tubing, work string, casing, coiled tubing, drill pipe, etc.), and/or may be characterized as having a polymer or viscosifier concentration of from greater than about 0 pounds of polymer per thousand gallons of base fluid to about 10 pounds of polymer per thousand gallons of base fluid, and/or as having a viscosity of from about 1 to about 10 centipoises,” such as “slickwater” ([0097]).  Although Brannon states that these weakly gelled substantially non-viscosified carrier fluids may be characterized by a viscosity of 1-10 cP, this does not appear to be disclosed as a strict limitation on Brannon.  For example, Brannon states the 1-10 cP as merely an alternative property (“having a polymer or viscosifier concentration of from greater than about 0 pounds of polymer per thousand gallons of base fluid to about 10 pounds of polymer per thousand gallons of base fluid, and/or as having a viscosity of from about 1 to about 10 centipoises”), and thus having viscosifier concentrations and viscosities somewhat different from these ranges appears within Brannon. 
Moreover, the Office observes that, generally, the art does not consider slickwater fluids as in Brannon to require at most 10 cP but rather at most 100 cP.  For example, the reference to Zamora provides evidence that slickwater fluids are considered those with viscosities up to 100 cP, stating “treating a formation with slick water systems, viscous fluid, or a gelled viscous fluid” (abstract) wherein “Embodiments of the present invention relate to slick water fracturing fluids including a diluted concentrate of this invention … The diluted fluids generally have a viscosity between about 2 cP and about 100 cP” ([0042]).  This interpretation is further supported by other references, such as Willberg in the Conclusion below.
2-100 cP certainly overlaps 20-150 cP, especially at e.g. 50 cP.  Accordingly, although silent to the viscosity range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to include:
“a viscosity of 20 cP to 150 cP at ambient temperature at 511 1/s with R1:B1 bob configuration and equivalent viscosity with R1:B5 and R1:B2 configurations,” 
in order to provide a “weakly gelled” fluid within Brannon’s general conditions of a “slickwater” fluid.  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  Although Zamora does not specify the bob configurations, these are typical viscometer testing configurations.
Regarding the pumpability of as much as 60 bbl/min, the Office recognizes that Applicant discloses this threshold merely to characterize the fluid as like a slick water fluid (Specification [0015]).  Accordingly, by providing a “slickwater” fluid per se, Brannon must also disclose:
“a pumpability of as much as 60 bbl/minute.”
This appears especially true because it appears that, using sufficiently large-volume pump equipment, even highly-viscosified fluids could in theory be readily pumped above 60 bbl/min. 
Alternatively, even if it is somehow found that Brannon fails to disclose this pumpability, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to include such a high pumpability, in order to provide a proper “slickwater” fluid as desired by Brannon.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding the proppant capacity of 0.1-20 lbs/gal and suspending behavior, Brannon discloses “The amount of proppant in the proppant laden stage is that amount necessary to effectuate the desired result” ([0100]) and “the proppant is a relatively lightweight or substantially neutrally buoyant particulate material or a mixture thereof … Even more preferred are ultra lightweight proppants having an ASG less than or equal to 2.25, more preferably less than or equal to 2.0, even more preferably less than or equal to 1.75, most preferably less than or equal to 1.25 and often less than or equal to 1.05” ([0095]).  Applicant may note that a substantially neutrally buoyant particulate proppant would remain suspended regardless of the fluid properties, i.e., this fluid has “suspending behavior greater than that of a 1000-cP system” (“the proppant-carrying capacity in terms of proppant settling measured as amount settled in respect to time being greater than that of a 1000-cP system”), by using neutrally buoyant proppant vs. a 1000-cP system which uses conventional, dense proppant.  Applicant is reminded of the interpretation of this feature above in Claim Rejections - 35 USC § 112.
However, Brannon does not actually specify examples of the proppant amount.
Nevertheless, ordinary amounts of proppant are rather well-known in the art.  For example, Hough provides evidence that these are typical/ordinary amounts of proppant, stating a fluid with copolymer (abstract) used in “an oil field composition such as hydraulic fracturing fluid or enhanced oil recovery compositions” ([0051]) having “proppant” ([0057]), wherein “The concentration of proppant in the fluid can be any concentration known in the art, and will preferably be in the range of from about 0.03 to about 3 kilograms of proppant added per liter of liquid phase” = ~0.25-25 lb/gal proppant ([0638]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to include 
“a proppant-carrying capacity to carry the proppant at a concentration ranging from 0.1 Ib/gl to 20 Ibs/gl, and suspending behavior greater than that of a 1000-cP system (the proppant-carrying capacity in terms of proppant settling measured as amount settled in respect to time being greater than that of a 1000-cP system),”
in order to provide proppant in “that amount necessary to effectuate the desired result” for fracturing.  
Regarding independent claim 32, Brannon discloses A method to hydraulically fracture a formation (abstract “The method increases the effective fracture width and enhances fracture conductivity within the formation”), the method comprising: 
suspending a proppant in a fracturing fluid ([0097] “By "substantially neutrally buoyant", it is meant that the proppant has an ASG close to the ASG of an ungelled or weakly gelled carrier fluid (e.g., ungelled or weakly gelled completion brine, other aqueous-based fluid, or other suitable fluid) to allow pumping and satisfactory placement of the proppant using the selected carrier fluid”) comprising a base carrier fluid ([0021] “The proppant-free stage or the proppant laden stage may be composed of a fluid (e.g., water, salt brine, slickwater, mineral oil or diesel oil)”) and a viscosifying agent ([0097] “a "weakly gelled" carrier fluid […] having minimum sufficient polymer, viscosifier or friction reducer to achieve friction reduction when pumped down hole”), the viscosifying agent comprising a copolymer polymerized using two different monomers (e.g. [0042] “copolymers of vinyl alcohol, acrylic acid, (meth)arylic acid, acrylamide, (meth)acrylamide, methyl propane sulfonic acid (AMPs) and ammonium or alkali metal salts of AMPs and maleic anhydride methyl vinyl ethers may be used as well as polyethylene oxides. Other comonomers may be present as well”), wherein a first of the two different monomers is an acrylic acid monomer ([0042]-[0047] “acrylic acid”), and wherein a second of the two different monomers is selected from the group consisting of: a) a carboxylic acid monomer (e.g. [0047] “(meth)acrylic acid”), b) a C1 to C5 alkyl ester and/or a C1 to C5 hydroxyalkyl ester of acrylic acid or methacrylic acid (e.g. [0047] “methyl acrylate, ethyl acrylate, propyl acrylate, butyl acrylate”), and c) a crosslinking monomer ([0049] “The synthetic polymer may further be lightly crosslinked with a crosslinking agent, preferably those which contain two or more terminal polymerizable ethylenic groups per molecule”), wherein the fracturing fluid with the viscosifying agent comprises: 
a viscosity less than 100 cP ([0097] “As used herein, a "weakly gelled" carrier fluid is a carrier fluid having minimum sufficient polymer, viscosifier or friction reducer to achieve friction reduction when pumped down hole (e.g., when pumped down tubing, work string, casing, coiled tubing, drill pipe, etc.), and/or may be characterized […] as having a viscosity of from about 1 to about 10 centipoises”); and 
injecting the fracturing fluid, comprising the viscosifying agent and the suspended proppant, into the formation in a fracturing operation (e.g., [0097] “pumping and satisfactory placement of the proppant using the selected carrier fluid”).
Regarding the viscosity of 20-150 cP, Brannon discloses “The relative amounts of the viscosifying agent in a stage containing a fluid may be determined based upon the desired viscosity of the fluid. In particular, in operation, the viscosity of the fluid may first be determined” ([0072]) and using a “proppant laden stage which is substantially non-viscosified” ([0035]), this referring to “a "weakly gelled" carrier fluid is a carrier fluid having minimum sufficient polymer, viscosifier or friction reducer to achieve friction reduction when pumped down hole (e.g., when pumped down tubing, work string, casing, coiled tubing, drill pipe, etc.), and/or may be characterized as having a polymer or viscosifier concentration of from greater than about 0 pounds of polymer per thousand gallons of base fluid to about 10 pounds of polymer per thousand gallons of base fluid, and/or as having a viscosity of from about 1 to about 10 centipoises,” such as “slickwater” ([0097]).  Although Brannon states that these weakly gelled substantially non-viscosified carrier fluids may be characterized by a viscosity of 1-10 cP, this does not appear to be disclosed as a strict limitation on Brannon.  For example, Brannon states the 1-10 cP as merely an alternative property (“having a polymer or viscosifier concentration of from greater than about 0 pounds of polymer per thousand gallons of base fluid to about 10 pounds of polymer per thousand gallons of base fluid, and/or as having a viscosity of from about 1 to about 10 centipoises”), and thus having viscosifier concentrations and viscosities somewhat different from these ranges appears within Brannon.
Moreover, the Office observes that, generally, the art does not consider slickwater fluids as in Brannon to require at most 10 cP but rather at most 100 cP.  For example, the reference to Zamora provides evidence that slickwater fluids are considered those with viscosities up to 100 cP, stating “treating a formation with slick water systems, viscous fluid, or a gelled viscous fluid” (abstract) wherein “Embodiments of the present invention relate to slick water fracturing fluids including a diluted concentrate of this invention … The diluted fluids generally have a viscosity between about 2 cP and about 100 cP” ([0042]).  This interpretation is further supported by other references, such as Willberg in the Conclusion below.
2-100 cP certainly overlaps 20-150 cP, especially at e.g. 50 cP.  Accordingly, although silent to the viscosity range as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to include:
“a viscosity of 20 cP to 150 cP at ambient temperature at 511 1/s with R1:B1 bob configuration and equivalent viscosity with R1:B5 and R1:B2 configurations,” 
in order to provide a “weakly gelled” fluid within Brannon’s general conditions of a “slickwater” fluid.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.  Although Zamora does not specify the bob configurations, these are typical viscometer testing configurations.
Regarding the pumpability of as much as 60 bbl/min, the Office recognizes that Applicant discloses this threshold merely to characterize the fluid as like a slick water fluid (Specification [0015]).  Accordingly, by providing a “slickwater” fluid per se, Brannon must also disclose:
“a pumpability of as much as 60 bbl/minute.”
This appears especially true because it appears that, using sufficiently large-volume pump equipment, even highly-viscosified fluids could in theory be readily pumped above 60 bbl/min. 
Alternatively, even if it is somehow found that Brannon fails to disclose this pumpability, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to include such a high pumpability, in order to provide a proper “slickwater” fluid as desired by Brannon.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding the proppant capacity of 0.1-20 lbs/gal and suspending behavior, Brannon discloses “The amount of proppant in the proppant laden stage is that amount necessary to effectuate the desired result” ([0100]) and “the proppant is a relatively lightweight or substantially neutrally buoyant particulate material or a mixture thereof … Even more preferred are ultra lightweight proppants having an ASG less than or equal to 2.25, more preferably less than or equal to 2.0, even more preferably less than or equal to 1.75, most preferably less than or equal to 1.25 and often less than or equal to 1.05” ([0095]).  Applicant may note that a substantially neutrally buoyant particulate proppant would remain suspended regardless of the fluid properties, i.e., this fluid has “suspending behavior greater than that of a 1000-cP system” (“the proppant-carrying capacity in terms of proppant settling measured as amount settled in respect to time being greater than that of a 1000-cP system”), by using neutrally buoyant proppant vs. a 1000-cP system which uses conventional, dense proppant.  Applicant is reminded of the interpretation of this feature above in Claim Rejections - 35 USC § 112.
However, Brannon does not actually specify examples of the proppant amount.
Nevertheless, ordinary amounts of proppant are rather well-known in the art.  For example, Hough provides evidence that these are typical/ordinary amounts of proppant, stating a fluid with copolymer (abstract) used in “an oil field composition such as hydraulic fracturing fluid or enhanced oil recovery compositions” ([0051]) having “proppant” ([0057]), wherein “The concentration of proppant in the fluid can be any concentration known in the art, and will preferably be in the range of from about 0.03 to about 3 kilograms of proppant added per liter of liquid phase” = ~0.25-25 lb/gal proppant ([0638]).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to include 
“a proppant-carrying capacity to carry the proppant at a concentration ranging from 0.1 Ib/gl to 20 Ibs/gl, and suspending behavior greater than that of a 1000-cP system (the proppant-carrying capacity in terms of proppant settling measured as amount settled in respect to time being greater than that of a 1000-cP system),”
in order to provide proppant in “that amount necessary to effectuate the desired result” for fracturing.  
Regarding claims 33 and 34, Brannon discloses:
(claim 33) injecting a breaker into the formation (e.g. [0017] “the stage which contains the breaker may further contain a viscosifying agent”); and recovering at least a portion of the fracturing fluid by flow back ([0075] “the breaker, especially when present in the proppant laden stage, may enhance degradation of the filter cake during flow-back of proppant”); and further
(claim 34) wherein the breaker is selected from the group consisting of an oxidative breaker, an ammonium persulfate breaker, and a peroxide breaker ([0080] “the breaker may be an enzyme or oxidative breaker” and [0081] “Examples of suitable types of oxidizing breakers include, but are not limited to, ammonium persulfate […] inorganic peroxides […] organic peroxides”).
Regarding claims 39 and 2, Brannon discloses wherein the copolymer may include “octyl acrylate” = (i) R1 = C8 alkyl ([0047]); “acrylamide” = (ii) X = -C(O)NH2 ([0046]); among others ([0042]-[0047]).  These are also α,β-ethylenically unsaturated monomers.  Accordingly, Brannon discloses:
(claim 39) wherein the viscosifying agent further comprises at least one α,β-ethylenically unsaturated monomer; and further
(claim 2) wherein the at least one a,β-ethylenically unsaturated monomer is selected from the group consisting of: (i) […] (ii) […] (iii) […] (iv) […].
Regarding claim 3, Brannon discloses “Typically, such copolymers are comprised of two distinct monomers in a 10:90 to 90:10 weight percent ratio of acrylamide to other comonomer” ([0046]).  Accordingly, especially if one of the monomers is acrylamide, then this anticipates wherein the at least one a,β-ethylenically unsaturated monomer comprises about 1% to about 35% by weight of the copolymer (e.g., 10 wt%).
Regarding claim 9, Brannon discloses wherein the crosslinking monomer comprises about 0.01% to about 5% by weight of the copolymer ([0050] “The amount of crosslinking agent may be varied to suit specific requirements; the amount of crosslinking agent typically varying from about 0.03 to 5.0% (by weight based on monomer)”).
Regarding claim 10, Brannon discloses a wide variety of copolymers ([0042]-[0047]).
However, Brannon fails to specify if these include random copolymers
Nevertheless, most ethylenic copolymers like acrylic acid etc. are random copolymers, unless specifically designed to be block copolymers, based on the nature of ethylenic copolymerization.  
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to specifically include wherein the copolymer is a random copolymer, in order to provide a typical form of the copolymers.  Additionally, Applicant may note that random and non-random copolymerization appear to be the only two options available, and either form is known and used in the art. 
Regarding claim 11, Brannon discloses “Other synthetic polymers may include copolymers of (i) acrylamide, (meth)acrylamide, acrylic acid, (meth)acrylic acid and/or salts thereof and (ii) N-vinylformamide, N-vinylacetamide, N-vinylcaprolactam, N-vinylimidazole, N-vinylpyridine, vinyl phosphonate, 2-acrylamido-2-methylpropanesulfonic acid, N-vinylpyrrolidone, N-methylacetamide, N,N-diallylacetamide and/or acrylamidopropyltrimonium chloride. Typically, such copolymers are comprised of two distinct monomers in a 10:90 to 90:10 weight percent ratio of acrylamide to other comonomer” ([0046]).  It appears that by 10:90 to 90:10 “acrylamide to other comonomer,” Brannon was using “acrylamide” to also refer to the other (i) monomers, including acrylic acid, methacrylic acid, etc..  
Accordingly, even if it were somehow found that Brannon fails to disclose this per se, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to include, e.g., 50 wt% (i) acrylic acid monomer, or wherein acrylic acid monomer is a predominant monomer in the copolymer, in order to provide suitable amounts of the (i) monomer in the copolymer.

Claims 35-38 are rejected under 35 U.S.C. 103 as obvious over Brannon as in claim 32 (as evidenced by Hough and Zamora), and further in view of Osiptsov (2011/0272159) (cited previously).
Regarding claims 35-37, Brannon discloses slickwater fracturing ([0021] and [0097]).
However, Brannon fails to specify desirable fracturing parameters. 
Nevertheless, these appear to be basic considerations for any fracturing operation.  For example, Osiptsov teaches “a conventional hydraulic fracturing treatment” (abstract) wherein “The following guidelines are followed for a successful barrier placement:” ([0025]) “all parameters (for example fluid density and viscosity, barrier particle size and density, stage length (time)) should be selected to optimize barrier placement while minimizing the likelihood of near-wellbore screenout” ([0031]) wherein “the flow rate should be the minimum possible” ([0026]); “the barrier particle concentration in the slug may be as high as practical” ([0029]); and “a specific design is determined, for example, from a series of numerical simulations with a fracture simulator” ([0032]).  These considerations would clearly apply both to barrier particle placement and proppant particle placement.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Brannon to include selecting “all parameters” of a fracturing operation, in order to have “successful barrier placement” in “a conventional hydraulic fracturing treatment” (as in Osiptsov) (thereby including: 
(claim 35) wherein the method comprises selecting fracturing parameters for the fracturing operation; and wherein injecting the fracturing fluid in the fracturing operation comprises delivering the fracturing fluid to the formation at the selected fracturing parameters; and further
(claim 36) wherein selecting the fracturing parameters comprises: 
selecting at least one characteristic of the fracturing fluid, a type of the proppant, a concentration of the proppant, and a pumping rate for the fracturing fluid; and 
performing numerical analysis to assess a proppant-carrying capacity of the fracturing fluid based on the selections; and/or
(claim 37) wherein the at least one selected characteristic of the fracturing fluid comprises a viscosity and a density of the fracturing fluid).
Regarding claim 38, Levey discloses fracturing using slickwater ([0021] and [0097]).
However, Levey fails to describe using simulations. 
Nevertheless, these appear to be basic techniques for any fracturing operation.  For example, Osiptsov teaches “a conventional hydraulic fracturing treatment” (abstract) wherein “The following guidelines are followed for a successful barrier placement:” ([0025]) “all parameters (for example fluid density and viscosity, barrier particle size and density, stage length (time)) should be selected to optimize barrier placement while minimizing the likelihood of near-wellbore screenout; such decisions may conveniently be made by modeling with a simulator” ([0031]) wherein “a specific design is determined, for example, from a series of numerical simulations with a fracture simulator” ([0032]).  These considerations would clearly apply both to barrier particle placement and proppant particle placement.  Osiptsov also teaches “when a similar treatment was modeled except that all four stages used the high-viscosity fluid, the proppant was distributed throughout the fracture with the highest concentration centered (between the top and the bottom) about two thirds of the way to the tip” ([0049]) and “Modeling with any of a number of simulators available may be used by one skilled in the art to select a suitable job design for the nature of the strata to be treated and the desired end result and for the available equipment, fluids, and barrier materials” ([0054]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Levey to include “modeling with a simulator” a complete fracturing operation, in order to perform “a conventional hydraulic fracturing treatment” (as in Osiptsov) (thereby including: wherein selecting the fracturing parameters comprises performing one or more simulations to one or more of: 
predict a hydraulic fracture propagation, a fracture height growth, and a natural fracture reactivation; 
model proppant transport within both main hydraulic fractures and a reactivated natural fracture network; 
assess proppant embedment, crush, and fracture surface closure behavior during production; and 
forecast production efficiency).

Response to Arguments
Applicant’s arguments filed 13 April 2022 with respect to claims rejected under 35 USC § 103 over Brannon as evidenced by Hough have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, based on Applicant’s Amendment to the claims, a new ground(s) of rejection is made over Brannon as evidenced by Hough and Zamora, and the arguments do not apply to the combination being used in the current rejection.
In Applicant’s arguments, Applicant points repeatedly to the difference between Brannon’s 1-10 cP and the claimed 20-150 cP (p.11-12). 
However, as above, although Brannon states that these weakly gelled substantially non-viscosified carrier fluids may be characterized by a viscosity of 1-10 cP, this does not appear to be intended as a strict limitation on Brannon.  For example, Brannon states this as merely an alternative (“having a polymer or viscosifier concentration of from greater than about 0 pounds of polymer per thousand gallons of base fluid to about 10 pounds of polymer per thousand gallons of base fluid, and/or as having a viscosity of from about 1 to about 10 centipoises”), and thus having viscosifier concentrations and viscosities somewhat different from these ranges appears within Brannon.  
Moreover, the Office observes that, generally, the art does not consider slickwater fluids as in Brannon to require at most 10 cP, but rather at most 100 cP.  For example, the reference to Zamora provides evidence that slickwater fluids are considered those with viscosities up to 100 cP, stating “treating a formation with slick water systems, viscous fluid, or a gelled viscous fluid” (abstract) wherein “Embodiments of the present invention relate to slick water fracturing fluids including a diluted concentrate of this invention … The diluted fluids generally have a viscosity between about 2 cP and about 100 cP” ([0042]).  This interpretation is further supported by other references, such as Willberg (2006/0283591) (also below), which contrasts slickwater from “conventional jobs … that typically have viscosities of at least 100 cP, and usually much more” ([0003]); i.e., unconventional slickwater fluids can be up to 100 cP and still be slickwater.
In other words, the 1-10 cP in Brannon is merely exemplary language, and Zamora makes it clear that such weakly gelled slickwater systems as in Brannon may have viscosities of 2-100 cP.  
Accordingly, this argument is not persuasive.

In the case of further Amendments, Applicant is advised to consider what are the critical features of the current Invention, and how do these critical features interact in the Invention in order to produce the unique phenomena of the Invention.  
As above, Applicant may incorporate claim 12 into the independent claims.
Alternatively, the Office observes that the neutrally buoyant proppant used by Brannon is very different than the “silica white, resin coated, curable and ceramic proppants” disclosed by Applicant ([0091]).  Accordingly, Applicant may include these particular proppants, which would not be expected to have the buoyancy properties taught by Brannon (and thus the suspending behavior in the current claims).
Nevertheless, Applicant is advised to beware the inclusion of New Matter.  
As always, Applicant may consider contacting the Examiner for an Interview or the like, in the case further explanation or guidance is desired.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Willberg (2006/0283591) provides further evidence that slickwater fluids may have viscosities up to 100 cP, stating “One solution some operators have chosen to minimize cost and polymer damage is to use as little polymer as possible. One such method is slickwater (also called waterfrac) treatments (with minimal proppant and a fluid viscosity, for example, of only about 3 cP, as opposed to conventional jobs with crosslinked polymer carrier fluids that typically have viscosities of at least 100 cP, and usually much more”; i.e., unconventional slickwater is less than 100 cP, or 1-100 cP, such as 3 cP ([0003]).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455. The examiner can normally be reached M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674